J. B. McPPIERSON, District Judge.
This case presented a pure question of fact, which from the defendants’ point of view is so plain that the verdict against them ought to be characterized as “perverse,” and should therefore be summarily set aside. To some extent I am in harmony with this position, for I am rather inclined to believe that if I had been a juror I should have favored a verdict for the defendants ; but when I come to go over the evidence as it is preserved in the record, I cannot avoid the conclusion that the verdict is not without sufficient support. The oral testimony is in direct conflict, but the weight of it is against the defendants, and even the letters, on which so much stress is properly laid, are not wholly to be counted on that side. Taking all of the evidence together, I think it. must in fairness be said that the issue was so far doubtful as to forbid the judge to substitute his own opinion on the facts in the place, of the opinion of the jury.
A new trial is therefore refused.